Citation Nr: 1621460	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-13 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to March 1974.  He also had service in the United States Army National Guard, to include from July 1979 to July 1981 and from February 1990 to February 2000.  His assignments included duty in Korea and the Republic of Vietnam.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) in October 2013, when it was remanded for further development.


REMAND

The Veteran contends that he has a chronic respiratory disability which was first manifested in service.  He states that the respiratory disability is due, at least in part, to exposure to herbicides in Vietnam and Korea.  

During the May 1966 service entrance examination, the Veteran reported that he had a history of asthma.  It was also noted that prior to service, he had had an upper respiratory infection with laryngitis.  During service in January 1969, the Veteran had an upper respiratory infection with bacterial pharyngitis.  In September 1969, he had an additional upper respiratory infection.  

Since service, the Veteran has been diagnosed with multiple respiratory disorders, including upper respiratory infections, bronchitis, pneumonia, chronic obstructive lung disease, interstitial lung disease, and pulmonary fibrosis.  

In April 2011, the Veteran's representative requested that the Veteran be examined by the VA to determine the nature and etiology of any respiratory disability found.  To date, an examination has not been performed.

In light of the foregoing, the case is remanded to the AOJ for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disability found.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The examiner must review the claims file and should note that review in the report.  If a respiratory disability is diagnosed, the examiner must identify and explain the elements supporting that diagnosis.  If a respiratory disorder is found, the VA examiner should opine as to whether or not it is at least as likely as not (50 percent or greater probability) related to any incident in service, to include, but not limited to, upper respiratory infections in January 1969 and September 1969 and exposure to herbicides.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

